Citation Nr: 0013491	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to an increased evaluation for psychiatric 
disability, currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than July 8, 
1991, for an award of a total disability evaluation based on 
individual unemployability due to service connected (TDIU).

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to July 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in December 1991, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  A 
hearing was held before a hearing officer at the RO in July 
1992, and the hearing officer's decision was entered in 
August 1993.  

The appeal was last before the Board in February 1997, at 
which time it was remanded for further development.  In 
conjunction with the development directed in the remand, the 
RO, in a rating decision entered in March 1998, restated the 
veteran's service-connected psychiatric disability (as is 
addressed in greater detail below), and increased the rating 
therefor from 50 percent disabling to 70 percent disabling, 
effective from July 8, 1991, with which latter evaluation the 
veteran continues to disagree.  In the same rating decision, 
the RO awarded TDIU, effective from July 8, 1991.  In 
response to the veteran's disagreement with such assigned 
effective date, a Statement of the Case was mailed to him in 
July 1998, in response to which he submitted a related 
Substantive Appeal in April 1999.  The issue of entitlement 
to an effective date earlier than July 8, 1991, for an award 
of a TDIU is, therefore, included in the present appeal.  
Thereafter, the appeal was returned to the Board.

By means of correspondence from the veteran which was 
received at the RO in May 1998, he asserted a claim for an 
effective date earlier than July 8, 1991, for an award for 
service connection for post-traumatic stress disorder.  
Thereafter, by means of correspondence from the veteran which 
was received at the RO in April 1999, he asserted a claim for 
a permanent and total rating for pension purposes dating from 
his discharge from service.  Each of the foregoing claims is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
psychiatric disability include coherent and relevant speech 
as well as an absence of depression or delusionary thinking; 
total social and industrial impairment attributable to 
psychiatric disability is not shown.   

2.  Neither a formal nor informal claim for TDIU is shown to 
have been submitted prior to July 8, 1991; unemployability 
prior to such date, due to service-connected disability, is 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1999).  

2.  The requirements for an effective date for TDIU prior to 
July 8, 1991, have not been met.  38 U.S.C.A. §§ 5110, 5107 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
determines the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for post-traumatic stress 
disorder (PTSD) with pseudoseizures due to somatization 
(hereafter "psychiatric disability"), for which the RO has 
assigned a 70 percent rating under Diagnostic Code 9411 of 
the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability. The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability. 

I.  Increased Rating for Psychiatric Disability

Pursuant to Diagnostic Code 9411, in effect through November 
6, 1996, the evaluation of the veteran's service-connected 
psychiatric disability was based on the severity of his 
overall social and industrial impairment.  A 70 percent 
rating was warranted if such impairment was severe; a 100 
percent was warranted if such impairment was total.   

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  Pursuant to Diagnostic Code 9411 under the 
revised criteria, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran contends, in substance, that his service-
connected psychiatric disability is sufficiently disabling as 
to warrant a 100 percent rating.  In this regard, when he was 
examined by VA in April 1993, the veteran, who indicated that 
he had been unable to work "at all" over the preceding three 
years, related that he was not comfortable in groups and 
that, in addition, he had lost a number of jobs since service 
owing to outbursts of anger.  He also indicated that he 
experienced frequent dreams related to the death of a service 
comrade in a ship mishap.  Findings on mental status 
examination included speech which was described as being 
"coherent and relevant"; his mood was described as being a 
combination of "anger, anxiety and depression".  The 
examination assessment was PTSD.

When the veteran was pertinently examined in conjunction with 
a period of hospitalization, apparently occasioned by 
substance abuse, at a VA facility in June-July 1994, findings 
on mental status examination included an affect described as 
being "labile but congruent with mood"; memory in all cited 
temporal functions was "intact".  The pertinent diagnosis was 
PTSD, and a score of 50 was assigned as being representative 
of his Global Assessment of Functioning (GAF).  When the 
veteran was pertinently examined in conjunction with a period 
of hospitalization at a VA facility from December 1994 to 
January 1995, findings on mental status examination included 
an affect described as being "slightly depressed"; he was 
oriented in four spheres, and judgment and insight were each 
described as being "good".  The pertinent diagnosis was PTSD.  

In October 1995, the veteran was psychiatrically examined by 
Albert K. Chen, M.D.  The veteran related details associated 
with a number of stressful events he had experienced in 
service.  Findings on mental status examination included a 
"constricted" affect, a "low" mood, and a "compromised" 
capacity for impulse control; judgment was "fair".  The 
pertinent diagnosis was PTSD, and a GAF score of 50 was 
assigned.

The veteran was again examined by Dr. Chen in August 1997.  
He indicated that, out of concern that he may harm others, he 
would "shy away from people".  Findings on mental status 
examination included a "euthymic" affect, with no signs of 
depression; his capacity for impulse control was described as 
being "limited".  The pertinent diagnosis was PTSD, and a GAF 
score of 50 was assigned.  Dr. Chen further commented that, 
owing to factors including episodes of anxiety and seizure 
activity, the veteran's "social and occupational functioning 
capacity [had] been adversely affected".  

Most recently, when the veteran was seen for VA outpatient 
therapy on a number of occasions in 1999, he indicated, 
collectively, that he stated that he still experienced 
intrusive thoughts related to events that had transpired in 
service.  Objective findings included "some" insight into his 
condition, with "fair" judgment.  In October 1999, a GAF 
score of 60 was assigned.

In considering the veteran's claim for an increased rating 
for his service-connected psychiatric disability, presently 
rated as 70 percent disabling, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation therefor, in accordance with 
the above-stated criteria in effect prior to November 7, 
1996, is not warranted.  In reaching such conclusion, the 
Board is constrained to point out that the veteran's 
psychiatric disability, based on the report of his August 
1997 examination by Dr. Chen (wherein the veteran's 'social' 
functional capacity was noted to be merely 'adversely 
affected' by impairment associated with his service-connected 
psychiatric disability), was clearly not productive of the 
requisite total social inadaptability consistent with a 100 
percent rating.  It also bears emphasis that, when he 
testified at his July 1992 personal hearing, the veteran 
indicated that, at least as of that time, he had "some 
friends".  Further, impairment related to the veteran's 
service-connected psychiatric disability was not productive 
of the requisite total industrial inadaptability necessary 
for the assignment of a 100 percent rating under the criteria 
in effect prior to November 7,1996.  In this regard, the 
Board notes that the lowest GAF score assigned the veteran 
within the time period relative to this aspect of the appeal 
is 50 (with the most recently assigned GAF, in October 1999, 
being 60).  Inasmuch as a GAF of 55-60 is (at least pursuant 
to DSM-III-R criteria) indicative of only "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995), the Board finds that a GAF score of 50 would 
clearly not equate with the requisite total industrial 
impairment necessary for a 100 percent rating.  The Board 
also observes that the veteran, who has apparently not been 
gainfully employed since the late 1980's, indicated, 
significantly, in the course of VA outpatient therapy in 
1999, that he discontinued working in "about 1989"as a result 
of a fall from a roof, as opposed to having stopped working 
owing to any consideration traceable to service-related 
psychiatric impairment.  In view of the foregoing, then, the 
Board is of the view that the veteran's service-connected 
psychiatric disability is productive of, at most, not more 
than severe overall impairment under the criteria contained 
in Diagnostic Code 9411 in effect prior to November 7, 1996.  
Therefore, an increased disability evaluation, pursuant to 
such criteria, is not in order.  

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 70 percent for the veteran's service-
connected psychiatric disability, pursuant to the criteria 
that became effective on November 7, 1996, is not warranted.  
In reaching this conclusion, the Board would point out that, 
when examined by VA in April 1993, the veteran's speech was 
described as being 'coherent and relevant'.  Such 
characteristic is in fact independently representative of 
disability warranting only a 50 percent rating.  See 
38 C.F.R. § 4.130 (1999).  Further, while even the presence 
of a "depressed mood" would (if shown) only be separately 
indicative of disability warranting a 30 percent rating, see 
id., the Board is constrained to observe that, while the 
veteran was noted to have a 'low' mood when examined by Dr. 
Chen in October 1995, he was free of depression on the August 
1997 examination by the same physician.  To be sure, the 
Board is cognizant that, on the latter examination, the 
veteran indicated that he avoided others owing to concern 
that he may harm them.  That factor, however, is 
substantially offset by the fact that, in the course of the 
same examination, the veteran was free of delusions and was, 
in addition, fully oriented, which latter factors 
specifically militate against any notion of psychiatric 
disablement warranting a 100 percent rating.  Given the 
foregoing observations, then, the Board is persuaded that, 
under the revised criteria which became effective on November 
7, 1996, a disability rating in excess of the 70 percent 
evaluation presently assigned is not in order.  

In rendering the foregoing disposition, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected psychiatric disability more closely 
approximate (under either version of rating criteria 
considered above) those required for a 100 percent rating 
than they do the disability rating currently assigned.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1999).

II.  Earlier Effective Date for award of TDIU

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

Under the law, in the context of this issue on appeal, the 
effective date of an award of a TDIU is the earliest date as 
of which it is factually ascertainable that such benefit was 
warranted if a claim is received within one year from such 
date, otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).

In asserting entitlement to an effective date earlier than 
July 8, 1991, for an award of a TDIU, the veteran has stated 
that the grant of such latter benefit was heavily predicated 
on his PTSD.  However, he asserts that, although he was 
suffering with PTSD "since [his] discharge" from service, he 
"was not of a sound mind at that time to apply" for service 
connection for PTSD, as a consequence of which an earlier 
award of his TDIU was frustrated.  He therefore contends 
that, owing to such psychiatric incapacitation, the date of 
his discharge from service should in all fairness be the 
proper effective date for his TDIU.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims addressed 
the issue of entitlement to an earlier effective date in a 
TDIU claim and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a) (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  With respect to the present aspect of 
the appeal, then, a central question to be addressed is 
whether any of the veteran's pre-July 8, 1991, communications 
to VA, whether formal or informal, evidenced "a belief," see 
38 C.F.R. § 3.1(p) (1999), by him that he was entitled to a 
TDIU, bearing in mind that in any communication submitted to 
VA, he was not required to specifically mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet.App. 26, 
27 (1991).  In this regard, however, the veteran does not 
allege, relative to conveying such 'belief', having submitted 
or otherwise communicated the same to VA and, indeed, the 
Board's review of the record discloses no such communication.  
While the veteran did, when seen for VA outpatient treatment 
in August 1991, indicate that disablement involving his then 
lone service-connected disability ("Osteophyte at L4 with 
Chronic Low Back Pain") occasioned "a tremendous problem [in 
his] ability to work", such date (August 1991) is subsequent 
to the presently assigned effective date for his TDIU and 
thus is immaterial for purposes of awarding an earlier 
effective date for his TDIU.  

With no indication, prior to July 8, 1991, of any informal 
claim for a TDIU, the Board observes that the initial formal 
claim therefor, VA Form 21-8940, was received in August 1991.  
The veteran's presently assigned effective date for his TDIU, 
July 8, 1991, is in fact the date of receipt of his claim for 
service connection for PTSD.  The latter consideration, in 
turn, bears on the precise contention asserted by the 
veteran, in argument for the assignment of an effective date 
earlier than July 8, 1991, for his award of a TDIU.  In this 
regard, the veteran asserts that, although he was suffering 
with PTSD 'since [his] discharge' from service, he 'was not 
of a sound mind at that time to apply' for service connection 
for PTSD, as a consequence of which an earlier award of his 
TDIU was frustrated.  In view of such psychiatric 
incapacitation, the veteran avers that the date of his 
discharge from service should in all fairness be the proper 
effective date for his TDIU.  The Board acknowledges the 
veteran's foregoing contention, but  the Board would point 
out that, relative to the veteran's assertion that he was 
mentally precluded by PTSD from being able to file an earlier 
claim (for any benefit), while Congress has provided 
specifically for tolling the operation of a statute, due to 
mental disability, pertaining to VA education benefits, its 
failure to enact such provision bearing on the pertinent 
criteria of 38 U.S.C.A. § 5110 governing the effective date 
of a TDIU can reasonably be interpreted as meaning, absent 
other indications to the contrary, that the applicability of 
such criteria is not suspended by virtue of a claimant's 
mental disability.  See Viglas v. Brown, 7 Vet. App. 1, 6 
(1994).  The veteran's alleged temporal mental 
incapacitation, therefore, affords no basis on which to 
assign an effective date earlier than July 8, 1991, for his 
award of TDIU. 

In light of the reasoning advanced above, then, the Board 
concludes that entitlement to an effective date earlier than 
July 8, 1991, for the assignment of TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400(o).



ORDER

An increased evaluation for psychiatric disability is denied.

An effective date earlier than July 8, 1991, for an award of 
a total disability rating based on individual unemployability 
due to service connected disability is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

